
	
		I
		111th CONGRESS
		1st Session
		H. R. 3255
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2009
			Ms. Schwartz (for
			 herself and Mr. Sam Johnson of Texas)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to clarify
		  that qualified personal service corporations may continue to use the cash
		  method of accounting, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Qualified Personal Service
			 Corporations Clarification Act of 2009.
		2.Modifications to
			 determination of whether corporation is a qualified personal service
			 corporation
			(a)Stock held by
			 certain former employees taken into accountSubparagraph (B) of
			 section 448(d)(2) of the Internal Revenue Code of 1986 (defining qualified
			 personal service corporation) is amended by striking or at the
			 end of clause (iii), by striking the period at the end of clause (iv) and
			 inserting a comma, and by inserting after clause (iv) the following new
			 clauses:
				
					(v)former employees
				of such corporation who performed the services referred to in subparagraph (A)
				and who are holding such stock by reason of their former employment with such
				corporation, or
					(vi)former employees
				of such corporation who performed the services referred to in subparagraph (A)
				and who are holding such stock by reason of their current or former employment
				with any controlled entity (as defined in paragraph
				(4)(B)).
					.
			(b)Other
			 modificationsParagraph (4) of section 448(d) of such Code is
			 amended to read as follows:
				
					(4)Special rules
				for paragraph (2)
						(A)In
				generalFor purposes of paragraph (2)—
							(i)community property
				laws shall be disregarded,
							(ii)stock held by a
				plan described in section 401(a) which is exempt from tax under section 501(a)
				shall be treated as held by an employee described in paragraph (2)(B)(i),
				and
							(iii)at the election
				of the common parent of an affiliated group (within the meaning of section
				1504(a)), all members of such group may be treated as 1 taxpayer for purposes
				of paragraph (2)(B) if 80 percent or more of the activities of such group
				involve the performance of services in the fields described in paragraph
				(2)(A).
							(B)Controlled
				entityFor purposes of paragraph (2)(B)(vi), the term
				controlled entity means, with respect to a corporation—
							(i)any corporation at
				least 50 percent (by value) of the outstanding stock of which is owned
				(directly or indirectly as determined under section 318) by such corporation,
				and
							(ii)any partnership
				at least 50 percent of the capital interest or profits interest in which is
				owned (directly or indirectly as determined under section 318) by such
				corporation.
							(C)New
				corporationsA corporation shall be treated as a qualified
				personal service corporation for each taxable year preceding the first taxable
				year for which the corporation has gross receipts if the corporation is a
				qualified personal service corporation for such first taxable year.
						(D)Certain stock
				not taken into account
							(i)In
				generalThe determination of whether an employee-owned
				corporation is a qualified personal service corporation shall be made without
				regard to stock in such corporation which is held by employees of unaffiliated
				controlled entities. The preceding sentence shall not apply to employees
				described in clause (v) or (vi) of paragraph (2)(B).
							(ii)Employee-owned
				corporationFor purposes of clause (i), the term
				employee-owned corporation means any corporation at least 50
				percent of the value of the outstanding stock of which is owned (directly or
				indirectly) by employees described in paragraph (2)(B) (without regard to this
				subparagraph) of such corporation.
							(iii)Unaffiliated
				controlled entityFor purposes of clause (i), the term
				unaffiliated controlled entity means, with respect to an
				employee-owned corporation—
								(I)any corporation at
				least 50 percent (by value) of the outstanding stock of which is owned
				(directly or indirectly as determined under section 318) by members of an
				affiliated group (within the meaning of section 1504(a)) which includes such
				employee-owned corporation, and
								(II)any partnership
				at least 50 percent of the capital interest or profits interest in which is
				owned (directly or indirectly as determined under section 318) by members of
				such affiliated group.
								Such term
				shall not include any corporation which is permitted to file a consolidated
				return with such affiliated group.(E)Certain services
				definedFor purposes of paragraph (2), the terms
				engineering and architecture include—
							(i)the performance of
				professional services described in section 1102(2) of title 40, United States
				Code, and
							(ii)design-build and
				its various options, including financing, owning, and
				operation.
							.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after the date of the enactment of this Act.
			
